STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

STATE         OF       LOUISIANA                                                                     NO.        2022    KW     0107


VERSUS


KIMBERLIN               T.     EDWARDS                                                                     MAY         9,     2022




In      Re:             Kimberlin                T.     Edwards,         applying             for    supervisory              writs,
                        22nd         Judicial             District           Court,       Parish           of    St.        Tammany,
                       No.         458,    662.




BEFORE:                 GUIDRY,            HOLDRIDGE,           AND      CHUTZ,         JJ.


              WRIT           DENIED.              The     district            court       did       not     err        in    denying
relator'           s     motion              to         correct         an        illegal        sentence.              Relator' s
arguments               in        the      motion         to      correct          an    illegal           sentence           do     not

relate           to          the     legality             of      the        sentence           under       the        applicable

statutes;               and        thus,         the      issues may not                 be    raised       in     a    motion        to
correct            an        illegal             sentence.             See    State       v.    Parker,           98- 0256 (         La.
5/ 8/    98),          711        So. 2d         694,     695 (     per       curiam);          State       v.     Gedric,           99-
1213 (          La.          App.         lst     Cir.      6/ 3/ 99),            741     So. 2d      849,        851- 52 (         per

curiam),               writ        denied,             99- 1830 (      La.        11/ 5/ 99),        751    So. 2d          239.      If
relator
                   is making                a     complaint with                  regard       to    the    computation               of

her       sentence,                  La.          R. S.     15: 1171( B)                grants       authority               to      the
Department                     of          Public           Safety            and         Corrections                  to          adopt

administrative                       remedy            procedures            to     receive,          hear,       and        dispose
of      complaints                  of     time        computations               of    sentences.              Any     complaint
pertaining                   to     the          time     computations,                 including           alleged           parole

eligibility                   and         credit          for     time        served           issues,          must        be     made

under         the        Corrections                   Administrative                  Remedy       Procedure (             CARP)     as

provided               in     La.        R. S.        15: 1171- 79 before seeking a remedy from the
district               court.            See      Briscoe         v.    Department              of    Public           Safety        and
Corrections,                      2017- 0470 (            La.      App.           1st    Cir.        7/ 24/ 17),            2017      WL
3124096.


                                                                          JMG
                                                                             GH
                                                                         WRC




COURT         OF APPEAL,                  FIRST        CIRCUIT




          DEPUTY             CLERK         OF     COURT
                        FOR       THE      COURT